869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abdullah SHABAZZ, Plaintiff-Appellant,Rodney B. Surratt;  Michael Allan Slis;  William A. Field;Terry Young Langford, Plaintiffs,v.James J. BLANCHARD, Governor;  Michigan Statutory Laws, etal., Defendants- Appellees.
No. 88-1786.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Abdullah Shabazz appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking injunctive and declaratory relief, Shabazz claimed that the Governor and certain Michigan laws deprive Michigan prisoners serving life sentences equal protection and due process by denying them presentence credit.  Upon review of the magistrate's report and Shabazz's objections, the district court dismissed the action as frivolous.


3
Upon consideration, we conclude the district court properly dismissed this suit.  The only named defendant in this action, the Governor of Michigan, cannot be held liable on the theory of respondeat superior.   See Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.), cert. denied, 469 U.S. 845 (1984);  Dunn v. Tennessee, 697 F.2d 121, 128 (6th Cir.1982), cert. denied, 460 U.S. 1086 (1983).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.